United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1183
                                 ___________

Tuan Quoc Nguyen,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
St. Louis County Jail; Medical       *
Department; Unknown Dentists, All    *      [UNPUBLISHED]
Involved; Medical Staff; Unknown     *
Officers, Unnamed; BOP Medical       *
Contract Staff, Unnamed,             *
                                     *
            Appellees.               *
                                ___________

                        Submitted: March 22, 2002
                            Filed: March 27, 2002
                                 ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Tuan Quoc Nguyen appeals the District Court’s1 pre-service dismissal, under
28 U.S.C. § 1915(e)(2)(B), of his 42 U.S.C. § 1983 action. Having carefully
reviewed the record, we conclude dismissal was proper. Nguyen’s allegations


      1
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri.
regarding medical mistreatment did not state a constitutional violation. See Dulany
v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997); Martin v. Sargent,780 F.2d 1334,
1337-39 (8th Cir. 1985). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-